NONPRECEDENTIAL  DISPOSITION  
                             To  be  cited  only  in  accordance  with  Fed.  R.  App.  P.  32.1




                           United States Court of Appeals
                                         For  the  Seventh  Circuit
                                         Chicago,  Illinois  60604  
                                          Argued  January  21,  2016  
                                          Decided  January  25,  2016  
  
  
                                                       Before  
  
                                      RICHARD  A.  POSNER,  Circuit  Judge  
  
                                      FRANK  H.  EASTERBROOK,  Circuit  Judge  
  
                                      MICHAEL  S.  KANNE,  Circuit  Judge  
  
  
No.  14-­‐‑3342                                                             Appeal   from   the   United  
                                                                            States   District   Court   for   the  
RAVI  KADIYALA,                                                             Northern   District   of   Illinois,  
       Plaintiff-­‐‑Appellant,  
                                                                            Eastern  Division.  
                    v.                                                        
                                                                            No.  13  C  4533  
BANK  OF  AMERICA,  N.A.,                                                   Joan  H.  Lefkow,  Judge.  
       Defendant-­‐‑Appellee.  
  

                                                        Order  
      
    After  Ravi  Kadiyala  purchased  49%  of  the  stock  of  Euro  International  Mortgage,  Inc.  
(EIM),  the  firm  opened  a  new  account  (Account  9378)  at  Bank  of  America.  Kadiyala  was  
an  authorized  signatory  on  that  account.  EIM  provided  him  with  credentials  (username  
and  password)  that  afforded  him  access  to  EIM’s  other  accounts  at  the  Bank.  He  used  
those  credentials  to  transfer  $200,000  out  of  Account  3998,  of  which  he  was  not  a  signa-­‐‑
tory,  into  Account  9378.  He  then  instructed  the  Bank  to  issue  cashier’s  checks  against  
the  new  balance  in  Account  9378.  When  he  learned  what  Kadiyala  had  done,  Mark  
Pupke,  an  authorized  signatory  on  both  accounts  (and  owner  of  the  other  51%  of  EIM’s  
stock),  told  the  Bank  to  cancel  the  transfer  and  restore  the  funds  to  Account  3998.  The  

                                                                                                                        
No.  14-­‐‑3342                                                                                   Page  2  

Bank  complied.  Kadiyala  contends  in  this  suit  under  the  diversity  jurisdiction  that,  by  
reversing  the  transfers  and  cancelling  the  checks,  the  Bank  violated  his  rights  under  the  
deposit  contracts.  The  district  court  granted  summary  judgment  to  the  Bank.  
       
     Kadiyala’s  appellate  argument  encounters  multiple  obstacles,  each  of  which  requires  
us  to  affirm  the  district  court’s  judgment.  
       
     First,  Kadiyala  was  not  an  authorized  signatory  on  Account  3998  and  had  no  con-­‐‑
tractual  entitlement  (either  as  a  party  or  a  third-­‐‑party  beneficiary)  to  specify  how  the  
balance  of  that  account  would  be  applied.  
       
     Second,  Pupke  unquestionably  did  have  authority  over  Account  3998  and  told  the  
Bank  that  the  movement  of  the  money  was  unauthorized.  Kadiyala  does  not  identify  
any  rule  of  Illinois  law  (which  governs  this  dispute)  providing  that,  when  a  bank  re-­‐‑
ceives  inconsistent  instructions,  it  must  always  prefer  the  first  in  time.  
       
     Third,  EIM,  not  either  Kadiyala  or  Pupke,  was  the  depositor.  EIM  was  entitled  to  de-­‐‑
cide,  through  its  own  rules  of  corporate  governance,  who  would  speak  for  it.  EIM  has  
never  contended  that  it  authorized  the  transfer  of  funds  from  Account  3998  to  Account  
9378,  or  that  it  wants  $200,000  disbursed  to  the  person  Kadiyala  specified.  
       
     Fourth,  the  person  who  acquires  rights  under  a  cashier’s  check  is  the  payee.  Yet  the  
payee  has  not  protested  the  Bank’s  reversal  of  the  transfer  or  the  stop-­‐‑payment  order  on  
the  checks.  Kadiyala  is  not  authorized  to  assert  claims  on  behalf  of  the  payee.  

                                                                                              AFFIRMED